EXHIBIT T3A.8 The Commonwealth of Massachusetts Office of the Secretary of State Michael J. Connolly, Secretary One Ashburton Place, Boston, Massachusetts 02108-1512 ARTICLES OF ORGANIZATION (Under G.I. Ch. 156B) ARTICLE I The name of the corporation is: Marketing Services Group, Inc. ARTICLE II The purpose of the corporation is to engage in the following business activities: To have, in furtherance of the corporate purposes, all of the powers conferred upon corporations organized under the Business Corporation Law, subject to any limitations thereof contained in these Articles of Organization or in the laws of the Commonwealth of Massachusetts. To collect monies and to carry on other business which may lawfully be conducted by a corporation under c. 156B of the General Laws of Massachusetts. Note:If the space provided under any article or item on this form is insufficient, additions shall be set forth on separate 8 1/2 x 11 sheets of paper with a left margin of at least 1 inch.Additions to more than one article may be made on a single sheet so long as each article requiring each addition is clearly indicated. 1 ARTICLE III The types and classes of stock and the total number of shares and par value, if any, of each type and class of stock which the corporation is authorized to issue is as follows: WITHOUT PAR VALUE STOCKS WITH PAR VALUE STOCKS TYPE NUMBER OF SHARES TYPE NUMBER OF SHARES PAR VALUE COMMON: 100 COMMON: N/A PREFERRED: N/A PREFERRED: N/A ARTICLE IV If more than one class of stock is authorized, state a distinguishing designation for each class.Prior to the issuance of any shares of a class, if shares of another class are outstanding, the corporation must provide a description of the preferences, voting powers, qualifications, and special or relative rights or privileges of that class and of each other class of which shares are outstanding and of each series then established within any class. NONE ARTICLE V The restrictions, if any, imposed by the Articles of Organization upon the transfer of shares of stock of any class are: NONE ARTICLE VI Other Lawful provisions, if any, for the conduct and regulation of the business and affairs of the corporation, for its voluntary dissolution, or for limiting, defining, or regulating the powers of the corporation, or of its directors or stockholders, or of any class of stockholders: (If there are no provisions state “None”.) NONE Note:The preceding six (6) articles are considered to be permanent and may ONLY be changed by filing appropriate Articles of Amendment. 2 ARTICLE VII The effective date of organization of the corporation shall be the date approved and filed by the Secretary of the Commonwealth.If a later EFFECTIVE DATE is desired, specify such date which shall not be more than thirty days after the date of filing. The information contained in ARTICLE VIII is NOT a PERMANENT part of the Articles of Organization and may be changed ONLY by filing the appropriate form provided therefor. ARTICLE VIII a.The street address of the corporation IN MASSACHUSETTS is:(post office boxes are not acceptable) 100 Charles Park Road, West Roxbury, MA 02132 b.The name, residence and post office address (if different) of the directors and officers of the corporation are: NAME RESIDENCE POST OFFICE ADDRESS President:Damon M. Liever 281 Simpson Road Marlborough, MA 01752 Treasurer:Robert M. Brown 28 Everett Street Stoneham, MA 02180 Clerk:Robert M. Brown 28 Everett Street Stoneham, MA 02180 Directors:Aaron Spencer 69 Farlow Road Newton, MA 02159 Robert M. Brown 28 Everett Street Stoneham, MA 02180 Craig Miller 101 Fox Run Road Sudbury, MA 01776 c.The fiscal year (i.e., tax year) of the corporation shall end on the last day of the month of: The Sunday closest to September 30th. d.The name and BUSINESS address of the RESIDENT AGENT of the corporation, if any, is: Robert M.
